DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.

3.  Claims 80 and 97-110 are pending and under examination.

4.  Claims 80 and 110 are objected to because it mixes and matches between different antibody numbering systems in the CDR recitation.  Specifically, the recitation “SEQ ID NO: 21 . . . SEQ ID NO: 23 . . . SEQ ID NO: 24”, Table 3 on page 66 shows that SEQ ID NOs: 21 and 23 numbered according to Kabat system, while, SEQ ID NO: 24 numbered according to Chothia system.  The specification did not contemplate mixing and matching between the two systems.   The Examiner appreciates that SEQ ID NO: 24 and 25 are identical.
  

5.  It appears there is sequence errors/discrepancy in SEQ ID NO: 23 (SITNGGTYTYYYPDSVKG) and SEQ ID NO: 47 (SSGGSY) in base claims 80 and 110 (and Tables 3&4 of the Spec) which is reflected on VH “SEQ ID NO: 44” in claim 98 and VH of “SEQ ID NO: 19” in claim 99.  Correction is required.

SEQ ID NO:19

Qy          1 NYAMS--------------SITNGGTYTYYYPDSVKG----------------------- 23
              |||||              ||||||||| ||||||||                       
Db         31 NYAMSWVRQTPERRLEWVASITNGGTYT-YYPDSVKGRFTISRDNARNTLYLQMSSLRSE 89

Qy         24 ---------PLHYYGGSHFDY 35
                       ||||||||||||
Db         90 DTAMYFCARPLHYYGGSHFDY 110

SEQ ID NO:44 
Qy          1 GFTFSNS-------------------SSGGSY---------------------------- 13
              |||||||                   || |||                            
Db         26 GFTFSNSAMSWVRQTPEKRLEWVATISSAGSYTYYPDSVKGRFTISRDNAKNTLYLQMSS 85

Qy         14 -----------TRHYDYYFDY 23
                         ||||||||||
Db         86 LRSEDTALYYCTRHYDYYFDY 106

 


(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.  Claims 98-99, 103 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The recitation “SEQ ID NO: 44” in claim 98; “SEQ ID NO: 19” in claim 99  and “ SEQ ID NO: 18 . . . SEQ ID NO: 43” lack sufficient antecedent basis in base claim 8, the CDR2 of SEQ ID NO: 23 and 47 are not reflected in SEQ ID NOs: 44, 19,  and 18 and 43 recited in claims 98-100 and 103, respectively.  

8.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.  Claims 80 and 97-110 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-40 of copending Application No. 16086582 in view of claims 15-15 and 21-22 of  patent US 10836827 for the same reasons set forth in the previous Office Actions.  

As is evidenced  by Strom and Suthanthiran (Nephrol Dial Transplant (1996) 11:1179-1181).

Applicant’s arguments, filed 06/15/2021, have been fully considered, but have not been found convincing.

Applicant submits that the issued claims of the’513 application ( ‘827 patent) do not include a method where two antibodies are administered. Moreover, a person of ordinary skill would not reasonably expect that the combination of two antibodies to the same binding target when administered would be more effective than single antibody administration to that target when the total dose is the same. However, as evidenced by Example 6 of the specification, Applicant discovered that the two studied combinations of STM004 with a second anti-glycPD-LI antibody (each at 50 µg, thus totaling  100 µg) were more effective at reducing tumor volume in a mouse model as compared to any of the single antibodies alone (at 100 µg). In fact, tumor size begin to decrease with the combination therapy. STMO073 and STM108 are internalizing anti-glycosylated antibodies. STM004 is a non-internalizing antibody (as is STM115). As shown below, each of the internalizing antibodies when combined with the non-internalizing PD-L1 antibody, STM004, exhibited a synergistic anti-tumor response as shown in FIG. 6 below. A person of skill would not have reasonably expected the observed synergistic anti- tumor response from the combination of internalizing and non-internalizing anti-glyc-PDL1 antibodies. It is noted that STM004 and STM115 are non-internalizing anti-glycPD_L1 antibodies that fall within the scope of the first antibody of claim 1, whereas STM073 and STM108 are internalizing anti- glycPD-L1 antibodies that fall within the scope of the second antibody of claim 1. As such, the claims are not obvious in view of the ‘513 Application.
Applicant’s discovered (surprising unexpected result) that the two studied combinations of STM004 with a second anti-glycPD-LI antibody (each at 50 µg, thus totaling  100 µg) were more effective at reducing tumor volume in a mouse model as compared to any of the single antibodies alone (at 100 µg) which results in synergistic anti-tumor response is not convincing for the following reasons:

 (i) the showing of surprising results in the specification cannot be clearly equated with the claimed invention. The showing of surprising results is not commensurate in scope with the invention as claimed.  The claims are directed to first antibody PDL-1 of STM115 of SEQ ID NOs: 20-25 and 28, 30 and 32, while the showings of unexpected results is limited to a particular anti-PDL-1 antibody STM004+STM073 and STM004+STM108. MPEP §716.02(d). Not all the combinations would result in the surprising effect of synergistic anti- tumor response from the combination of internalizing and non-internalizing anti-glyc-PDL1 antibodies. There is no showing that other embodiments falling within the claim will behave in a similar manner.    

(ii) Applicant argument that a person of ordinary skill would not reasonably expect that the combination of two antibodies to the same binding target when administered would be more effective than single antibody administration to that target when the total dose is the same is not convenient because it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).
 

The prior art teaches the same benefited of unexpected results.  Applicant’s reliance on unexpected results do not overcome clear and convincing evidence of obviousness.  Also see Richardson-Vicks Inc. v. Upjohn Co., 44 USPQ2d 1181 (CAFC 1997).  The issue is whether the properties differ to such an extent that the difference is really unexpected.  There is nothing unexpected in Applicants’ results because it was known in the art (see Strom and Suthanthiran (Nephrol Dial Transplant (1996) 11:1176-1181) that the same benefit can be achieved with a multitiered approach to immunotherapy similar in principal would result in additive-synergistic effects are achieved through application of each agent at relatively low dose, thereby limiting the toxicity of each individual agent while increasing the total immunotherapy effect  (see introduction, page 1176).  Also see US 20050281815 at [0539], US 20030158162 at [0036].  Therefore, one of ordinary skill in the art at the time of the invention was made aware of 
teachings of the benefits of the combination thereby would expect that the combination of internalizing and non-internalizing anti-glyc-PDL1 antibodies to possess the expected beneficial results which would have been produced by using the combination of internalizing and non-internalizing anti-glyc-PDL1 antibodies to exhibit an additive anti-tumor response with lower dosage of each antibody.  When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR at 418.  In the instant case, “the inventors merely used routine research methods to prove what was already believed to be the case. “  Scientific confirmation of what was already believed to be true may be a valuable contribution, but it does not give rise to a patentable invention.  See KSR, 127 S.Ct. at 1732 (“Granting patent protection to advances that would occur in the ordinary course without real innovation retards progress . . ..”.;  Pfizer, Inc. v. Apotex, Inc, 480 F.3d 1348, 1367-69 (Fed. Cir. 2007) (simply because the formation and properties of a new compound must be verified through testing does not mean that the compound satisfies the test for patentability “since the expectation of success need only be reasonable, not absolute”); In re Merck Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (“obviousness does not require absolute predictability.”).  Good Science and useful contributions do not necessarily result in patentability.


Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  It is noted that the anti-PDL-1 antibody, STM004  inhibited the 4T1 tumor volume by ~56% (100-175/400), the anti-PDL-1 antibodies STM073 and STM108 inhibited the 4T1 tumor volume by  ~ 63% (100-150/400), while the combination of both antibodies 04+73 and 04+108 inhibited 4T1 tumor volume by ~88% (100-50/400) and 81% (100-75/400), respectively.  The results obtained by Applicant would be expected results in view of the combined reference teachings.  The combination of both antibodies leads only to additional ~25% and 18% inhibition than anti-PDL-1 antibodies, STM073 and STM108 which would be expected by  adding anti-PDL-1 antibody, STM004 in the combination therapy.  By definition, this is not considered synergistic results. 

(iv) there are explicit teachings in both 16/086,582 application  and the `827 patent for a synergistic effect of a combination of therapeutic agents frequently permits the use of lower dosages of one or more of the agents and/or less frequent administration of the agents to a cancer patient. The ability to utilize lower dosages of therapeutics and cancer therapies and/or to administer the therapies less frequency reduces the potential for toxicity associated with the administration of the therapies to a subject without reducing the effectiveness of the therapies. In addition, a synergistic effect may result in improved efficacy of therapies in the treatment or alleviation of a cancer. Also, a synergistic effect demonstrated by a combination of therapies (e.g., therapeutic agents) may avoid or reduce adverse or unwanted side effects associated with the use of any single therapy.    [0123]. 

10.  No claim is allowed.

11.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

Mokhtari et al. Combination of carbonic anhydrase inhibitor, acetazolamide, and sulforaphane, reduces the viability and growth of bronchial carcinoid cell lines. BMC Cancer. 2013;13:378.

US 20170106065 teaches methods provide efficient treatment of cancers using recombinant poxviruses encoding a tumor antigen in combination with one or more agonists or antagonists of an immune checkpoint molecule, and use cancer vaccines and therapies that retain efficacy at lower dosages. These lower dosage therapies can help to reduce and/or eliminate these adverse effects.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 10, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644